Title: To Thomas Jefferson from Zachariah Poulson, 1 January 1806
From: Poulson, Zachariah
To: Jefferson, Thomas


                        
                        The President of the United States—
                        
                     
                        1806.
                        
                        
                        To Z. Poulson.   
                        
                        
                        Dr.
                     
                     
                        Jany. 1.
                        For the American Daily Advertiser,
                        }
                        $18.00
                     
                     
                        
                        
                        
                        from Jan. 1, 1804 to Jan. 1, 1806,
                     
                  
                        
                            
                                
                           Note in TJ’s hand: 
                     
                     Apr. 15. 1806. gave ord. on J. Vaughan to be paid of
                                the remittance made him Jan. 14.
                        
                    